Case 3:20-cr-00178-GPC Document 49 Filed 10/23/20 _PagelD.121...Page-+6f1

FILED

  
 
 

 

UNITED STATES DISTRICT COURT” 3 220
SOUTHERN DISTRICT OF CALI ae

GLERK, U.S.
' NIA
SOUTHE TRICT OF CALIFOR
BY ra BN DIS DEPUTY

Case No. 20-cr-0178-GPC

 

 

UNITED STATES OF AMERICA,

Plaintiff,
Vs.
JUDGMENT OF DISMISSAL

ROSA ANGELICA VARGAS RODRIGUEZ

 

Defendant.

_ IT APPEARING that the defendant is now entitled to be discharged for the reason that:

 

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

Xl

 

 

 

 

 

o _ the Court has dismissed the case for unnecessary delay; or
Othe Court has granted the motion of the Government for dismissal, without prejudice; or
LT the Court has granted the motion of the defendant for a judement of acquittal, or |
L] ajury has been waived, and the Court has found the defendant not guilty; or
L] the jury has returned its verdict, finding the defendant not guilty;
XX! of the offense(s) as charged in the Indictment/Information: |
| Ct 1 - 21:952,960;18:2 - Importation of Methamphetamine; Aiding and Abetting (Felony)
Dated: 10/23/2020 : ATOM: “dled.

 

 

Hon. Allison H, Goddard
United States Magistrate Judge

 
